DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (WO 2008100728) in view of Landi et al. (WO 00/50336).
Regarding claim 1, Graebe discloses a cushioning mat ((10)/(100)) made of a thermoplastic material (page 9, lines 13-26), by injection moulding (page 9, lines 20-21), comprising a plurality of cushioning bumps (12)/ (220)) arranged in a plurality of rows (see Figures 1 and 10), the bumps of each row alternating with substantially flat bottom portions (see Figures 2,3, 7, and 10), each bump comprising a top wall (Figure 7, (14”)) and a side wall (Figure 7, (16”), (18”), (20”), (22”)) extending from a mat base identified by said bottom portions, said top wall and said side wall defining an inner bump cavity (see Figure 7, (26”)), the bumps of adjacent rows being staggered with each other (see Figure 10), the top walls of the bumps forming a yielding support surface for a user, wherein in at least a portion of the bottom wall a vent opening (32) is made which places in communication the inner cavity of the bump with the outside of the bump (page 8, lines 14-15).
Graebe does not explicitly disclose wherein in at least a portion of the side wall a vent opening is made which places in communication the inner cavity of the bump with the outside of the bump to provide air circulation.
Landi et al. teaches wherein in at least a portion of the side wall (see Figure 2) a vent opening (59) is made which places in communication the inner cavity of the bump with the outside of the bump to provide air circulation (Figure 2; page 4, lines 21-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe to position the vent openings on a side wall as taught by Landi et al. in order to disperse the air out and away from the inner cavity for improved circulation of air (Landi et al.: page 4, lines 21-29).
Regarding claim 3, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein each bump is connected to the nearest bumps of adjacent rows by means of respective portions of side wall (Figure 2).
Regarding claim 4, Graebe as modified by Landi et al. teaches (references to Graebe) wherein at least some of the cushioning bumps have the top wall substantially flat or convex (Figure 7 shows substantially flat top walls).
Regarding claim 5, Graebe as modified by Landi et al. teaches (references to Graebe) wherein at least some of the cushioning bumps have a substantially rectangular cross section (Figure 7 shows substantially rectangular cross sections for bumps).
Regarding claim 6, Graebe as modified by Landi et al. teaches (references to Graebe) wherein a bump is connected to the bumps of the adjacent rows at the edges of the side wall (Figure 10 shows connection of bumps at the edges of side walls).
Regarding claim 7, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the bumps have side and top wails of substantially constant thickness (Figure 7 shows side walls are constant in thickness and the top walls are constant in thickness).
Regarding claim 8, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the mean height of the inner bump cavity is greater than the thickness of the top wall (Figure 7 shows a height is greater than the thickness of the top wall).
Regarding claim 9, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the transverse extension of the inner bump cavity is greater than the thickness of the side wall (Figure 7 shows transverse extension greater than thickness of side wall).
Regarding claim 10, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the edges delimiting the vent openings (59) are spaced from the connection areas between the bumps of adjacent rows (Figure 2 shows the edges of the vent openings are spaced from the connection areas between the bumps of adjacent rows).
Regarding claim 11, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the bumps of adjacent rows are at least partially superposed with each other at least along vertical planes which the vent openings lie on (Figure 4 shows bumps at least partially superposed with each other along vertical planes).
Regarding claim 13, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the vent openings are through openings (Figure 2 shows through openings for the vents (59)).
Regarding claim 16, Graebe as modified by Landi et al. teaches (references to Graebe) the cushioning mat made integrally in a single body of a thermoplastic material (page 9. lines 20-21).
Regarding claim 17, Grabe discloses a cushioning mat ((10)/(100)), made of a thermoplastic material (page 9, lines 13-26), by injection moulding (page 9, lines 20-21), comprising a plurality of cushioning bumps (page 9, lines 20-21) arranged in a plurality of rows (see Figures 1 and 10), the bumps of each row alternating with substantially flat bottom portions (see Figures 2, 3, 5, 6, 7, and 10), each bump comprising a top wall (Figure 7, (14”)) and a side wall (Figure 7, (16”), (18”), (20”), (22”)) extending from a mat base identified by said bottom portions, said top wall and said side wall defining an inner bump cavity (see Figure 7, (26”)), the bumps of adjacent rows being staggered with each other (see Figure 10), the top walls of the bumps forming a yielding support surface for a user, wherein in at least a portion of the bottom wall a vent opening (32) is made which places in communication the inner cavity of the bump with the outside of the bump (page 8, lines 14-15).
Graebe does not explicitly disclose a saddle pad for horse riding, wherein in at least a portion of the side wall a vent opening is made which places in communication the inner cavity of the bump with the outside of the bump to provide air circulation.
Landi et al. teaches a saddle pad for horse riding (abstract), wherein in at least a portion of the side wall (see Figure 2) a vent opening (59) is made which places in communication the inner cavity of the bump with the outside of the bump to provide air circulation (Figure 2; page 4, lines 21-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe to be for a saddle pad for horse riding and to position the vent openings on a side wall as taught by Landi et al. in order to disperse the air out and away from the inner cavity for improved circulation of air and for therapeutic and cushioning protection for the horse and for the rider (Landi et al: abstract).
Regarding claim 18, Graebe as modified by Landi et al. teaches (references to Graebe) wherein the height and/or the shape of the top wall of the bump varies in order to give the mat a different softness and/or a different thickness in some parts from others (Figures 5 and 6 show varied shapes of the top wall of the bumps shown).
Claims 2, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (WO 2008100728) in view of Landi et al. (WO 00/50336) and further in view of Raburn et al. (US 5459896).
Regarding claim 2, Graebe as modified by Landi et al. does not explicitly teach wherein the vent opening is made astride or near the connecting edge of each bump with at least one of the adjacent bottom portions.
Raburn et al. teaches wherein the vent opening (34) is made astride or near the connecting edge of each bump with at least one of the adjacent bottom portions (Figure 2 shows the vent openings (34) along connecting edge of a side portion and edge of a bottom portion of the bumps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vent opening location of Graebe modified by Landi et al. to be near the connecting edge of each bump with at least one of the adjacent bottom portions as is taught by Raburn et al. in order to allow the vented air to escape vertically from a bottom portion, rather than a portion higher than the bottom, to increase the air circulation throughout.
Regarding claim 12, Graebe as modified by Landi et al. teaches (references to Landi et al.) wherein the bumps have a substantially rectangular cross section (see Figure 2). Graebe as modified by Landi et al. does not explicitly teach where the vent openings are made only at opposite shorter sides of the side wall.
Raburn et al. teaches where the vent openings (34) are made only at opposite shorter sides of the side wall (square shaped (rectangle) bumps allow for the vent openings at sides of the side walls). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified vent opening location of Graebe modified by Landi et al. to be near the connecting edge of each bump with at least one of the adjacent bottom portions as is taught by Raburn et al., as a design choice and in order to keep the flow of the vented air directed to increase the air circulation.
Regarding claim 14, Graebe as modified by Landi et al. does not explicitly teach wherein each vent opening leads into a vent chamber inferiorly delimited by the bottom portion and laterally by the side wails of the bumps adjacent to said bottom portion.
Raburn et al. teaches wherein each vent opening (34) leads into a vent chamber (28) inferiorly delimited by the bottom portion and laterally by the side walls of the bumps adjacent to said bottom portion (see Figures 1-4). It would have been obvious to one of ordinary skill the art before the effective fling date of the claimed invention to have modified the cushioning mat of Graebe modified by Landi et al. to include a vert chamber as is taught by Reburn el al. in order to provide a clear path for escaped air.
Regarding claim 15, Graebe as modified by Landi et al. does not explicitly teach wherein the vent chamber is completely open upwards.
Raburn et al. teaches wherein the vent chamber is completely open upwards (see Figures 1-4). It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to have modified the cushioning mat of Graebe modified by Landi et al. to include a vent chamber as is taught by Raburn et al. in order to provide a clear path for escaped air.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
With respect to independent claims 1 and 17, Applicant argued that Landi et al.’s honeycomb structure alone is not sufficient to promote air recirculation, referring to a section of the specification (page 2, rows 10-13) that states the honeycomb core is covered with a cloth material. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Graebe and Landi et al. as proposed.  
The examiner respectfully disagrees. Applicant fails to note that the section of the specification that was referenced in their argument is just one of multiple embodiments within the Landi et al. art. It is also noted that other embodiments within Landi et al. provide the honeycomb pad placed independently between the saddle and the horse or between the saddle and the rider (page 1, lines 15-17). Additionally, Landi et al. specifically talks about the passages providing movement of air (page 4, lines 21-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushioning mat of Graebe to include the openings of Landi et al. in order to provide air recirculation. Therefore, the prior art reference Landi et al. meets this limitation.    
Regarding applicant’s argument that the remaining dependent claims are patentable for the same reasons as claims 1 and 17, claims 2-16 and 18 remain rejected for depending upon a rejected claim as set forth above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643